                      EXHIBIT “B”




Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33   Desc
                     Amended Pretrial Statement Page 1 of 13
  1   JOE M. ROM LEY, P .C.
      SUITE 120
  2   4647 NORTH 32No STREET
      PHOENIX, ARIZONA 85018
  3
      TELEPHONE (602) 528-4710
  4
      Joe M. Romley (#001786)
  5   jromley@jmromleylaw.com

  6   Attorney for Respondent
  7
                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
  8
                       IN AND FOR THE COUNTY OF MARICOPA
  9    In re the Marriage of             )
                                         )
 10    DUSTIN JOEL HAMBY                 )       No. FC 2015-071603
 11                                      )
                 and                     ) RESPONDENT'S AMENDED PRETRIAL.
 12                                      )           STATEMENT
       COURTNEY ANN HAMBY.               ) (P/A: Hon. Lisa Ann Vandenberg)
 13

 14
                    Respondent submits the following Amended Pretrial Statement in connection
 15
      with the Januar)i 14, 2019 evidentiary hearing on petitioner's Petition to Modify a Support
 16
      Order and Respondent's Post-Decree Petition For Judgment For Spousal Maintenance
 17
      Arrearages And Attorney's Fees.
 18

 19                 I. Uncontested Facts

 20                 A. The parties marriage was terminated by Decree of Dissolution of a Non-

 21   Covenant Marriage With Minor Children ("Decree") entered by Commissioner Bernard C.
 22
      Owens on November 6, 2017.
 23
                    B. In accordance with the Decree and the parties Parenting Plan filed with
 24
      the Decree, they were awarded the joint legal decision-making responsibilities fortheirtwo
 25
      children, Madison Hamby, born August 17, 2005, and Cohen Hamby, born October 14,
 26
      2008.


Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33               Desc
                     Amended Pretrial Statement Page 2 of 13
  1                C. The Parenting Plan provides that the parties have equal parenting time

  2   alternating on a weekly basis and during the holidays and the children's school recesses.

  3                D. In accordance with the child support order entered contemporaneously
  4
      with the entry of the Decree, petitioner was ordered to pay respondent $800.00 per month
  5
      for the support of the children commencing December 1, 2017. In this regard, the child
  6
      support order states:
  7

  8         Child Support. Father is obligated to pay child support to Mother pursuant
            to the Arizona Child Support Guidelines in the amount of $575.37 per month.
  9         Application of the child support guidelines in this case is inappropriate or
            unjust. The Court has considered the best interests of the children in
 10         determining that a deviation is appropriate. After deviation the child support
            order is $800.00 per month. Further, the parties have entered into a written
 11
            or record agreement free of duress and coercion to deviate with knowledge
 12         of the amount of child support that would have been ordered under the
            guidelines but for the agreement.
 13
                    E. Further, with respect to petitioner's obligation to pay spousal maintenance
 14
      to the respondent, the Decree states:
 15

 16          Husband is ordered to pay the other party the sum of $1,700.00 per month
             spousal maintenance/support BEGINNING THE FIRST DAY OF THE
 17          MONTH after this Decree is signed. Each payment shall be made by the first
             day of each month after that and shall continue until the receiving party is
 18          remarried or deceased or until (date) May 31, 2020. All payments shall be
             made through the Support Payment Clearing house by automatic income
 19
             withholding order, until all required payments have been made under this
 20          Decree. Payments made shall be included in receiving spouse's taxable
             income and is tax deductible from the paying spouse's income as required
 21          by law. Spousal maintenance/support payments end if the receiving party
             is married or deceased.
 22
                    F.   Through 2018, petitioner is in arrears in the Court ordered spousal
 23

 24   maintenance and child support payments; however, partial payments are currently being

 25   made on these support arrearages.
 26



                                                   2
Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33                Desc
                     Amended Pretrial Statement Page 3 of 13
  1                 II. Contested Issues.

  2                 A.   Whether there has been a substantial and continuing change of

  3   circumstances to justify a modification of the child support and modification or termination
  4
      of the spousal maintenance award.
  5
                    B. Whether petitioner is in arrears in his spousal maintenance obligation to
  6
      the respondent and, if so, the amount of the arrearage.
  7

  8
                    C.   Whether petitioner willfully failed to pay the Court ordered spousal

  9   maintenance to respondent and is in contempt of the Court's support order, and if so,

 10   appropriate sanctions to be entered against the petitioner.
 11
                    D. Whether respondent is entitled to an award of sanctions and attorney's
 12
      fees and costs in connection with these proceedings.
 13
                    Respondent's position on the contested issues is attached as Exhibit "A".
 14
                    Ill. Witnesses
 15

 16                 A. Courtney Hamby

 17                 B. Dustin Hamby

 18                 IV. Exhibits
 19
                    A. Respondent's Affidavit of Financial Information.
 20
                    B. Divorce-Asset & Liability Agreement dated April 25, 2017.
 21
                    C. Petitioner's W-2 for the year 2017.
 22
                    D. Promissory Note And Security Agreement dated December 31, 2017
 23

 24   executed by Elite Sales & Marketing Group, Inc. to Dustin Hamby.

 25                 E. Elite Sales & Marketing Group, Inc. Transaction Report for 11/1/2017

 26   through 11/19/2018.


                                                   3
Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33                Desc
                     Amended Pretrial Statement Page 4 of 13
  1                F.    Letter from Inductance Energy Corporation detailing petitioner's

  2   employment salary and benefits.
  3                G. Page 5 of petitioner's schedules filed in Case No. 2:18-bk-15100-MCW
  4
      in the United States Bankruptcy Court for the District of Arizona.
  5
                    DATED: January 3, 2019.
  6

  7

  8

  9                                                      torney for Respondent
                                                       4647 N. 32nd Street #12
 10                                                    Phoen~,Arizona 8501

 11

 12   The foregoing e-filed
      3rd day of January, 2019.
 13
      Copy of the foregoing served by e-mail
 14   this 3rd day df January, 2019, to:
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
 26



                                                   4
Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33         Desc
                     Amended Pretrial Statement Page 5 of 13
  1   JOE M. ROM LEY, P .C.
      SUITE 120
  2   4647 NORTH 32N° STREET                                  EXHIBIT "A"
      PHOENIX, ARIZONA 85018
  3
      TELEPHONE (602) 528-4710
  4
      Joe M. Romley (#001786)
  5   jromley@jmromleylaw .com
  6
      Attorney for Respondent
  7
                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
  8
                      IN AND FOR THE COUNTY OF MARICOPA
  9   In re the Marriage of             )
                                        )
 10                                     )        No. FC 2015-071603
      DUSTIN JOEL HAMBY
 11                                     )
                and                     ) RESPONDENT'S AMENDED POSITION.
 12                                     ) STATEMENT ON THE CONTESTED
      COURTNEY ANN HAMBY.               )            ISSUES
 13   _____________________________)       (P/A: Hon. Lisa Ann Vandenberg)
 14
                    Respondent submits the following Amended Position Statement on the
 15
      contested issues.
 16
      I.   There are no substantial and continuing changed circumstances to justify
 17

 18   termination of spousal maintenance or modification of child support.

 19                 In accordance with the child support order entered contemporaneously with

 20   the November 6, 2017 decree terminating the marriage, petitioner was ordered to pay
 21
      respondent $800.00 per month for the support of the children commencing December 1,
 22
      2017. In this regard, the child support order states:
 23
             Child Support. Father is obligated to pay child support to Mother pursuant
 24          to the Arizona Child Support Guidelines in the amount of $575.37 per month.
             Application of the child support guidelines in this case is inappropriate or
 25
             unjust. The Court has considered the best interests of the children in
 26          determining that a deviation is appropriate. After deviation the child support
             order is $800.00 per month. Further, the parties have entered into a written



Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33                Desc
                     Amended Pretrial Statement Page 6 of 13
  1         or record agreement free of duress and coercion to deviate with knowledge
            of the amount of child support that would have been ordered under the
  2         guidelines but for the agreement.
  3                 Further, with respect to petitioner's obligation to pay spousal maintenance
  4
      to the respondent, the Decree states:
  5
            Husband is ordered to pay the other party the sum of $1,700.00 per month
  6         spousal maintenance/support BEGINNING THE FIRST DAY OF THE
            MONTH after this Decree is signed. Each payment shall be made by the first
  7
            day of each month after that and shall continue until the receiving party is
  8         remarried or deceased or until (date) May 31, 2020. All payments shall be
            made through the Support Payment Clearing house by automatic income
  9         withholding order, until all required payments have been made under this
            Decree. Payments made shall be included in receiving spouse's taxable
 10         income and is tax deductible from the paying spouse's income as required
            by law. Spousal maintenance/support payments end if the receiving party
 11
            is married or deceased.
 12
                    The predicate for a modification or termination of spousal maintenance is set
 13
      forth in Arizona Revised Statutes §25-327. This statute provides in relevant part:
 14
            * * *the provisions of any decree respecting maintenance or support may be
 15
            modified or terminated only on a showing of changed circumstances that are
 16         substantial and continuing ....

 17                 Similarly, with respect to child support, Arizona Revised Statutes §25-503
 18
      E provides:
 19
            Any order for child support may be modified or terminated on a showing of
 20         changed circumstance that is substantial and continuing, except as to any
            amount that may have accrued as an arrearage before the date t modify or
 21         terminate.
 22                                                                                      '

                    Petitioner's allegations in Paragraph 9 of the pending petition are that in the
 23
      nine months since the entry of the decree and child support and spousal maintenance
 24
      orders his income has substantially decreased and respondent's job skills and earning
 25

 26

                                                   2



Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33                 Desc
                     Amended Pretrial Statement Page 7 of 13
  1   capacity have substantially increased and she is now supported by a third party. There is

  2   no factual basis to support any of these allegations.
  3
                   When the decree was entered, petitioner was employed by Elite Sales &
  4
      Marketing Group, Inc., an Arizona corporation. His 2017 W-2 from this corporation reflects
  5
      an annual income of $72,000.00 which is $6,000.00 per month. In accordance with his
  6
      Affidavit of Financial Information dated October 29, 2018, petitioner is now employed by
  7

  8   IEC Inductance Energy Corporation at an annual base salary of $90,000.00 or $7,500.00

  9   per month. Petitioner's base salary has therefore increased by $1,500.00 a month since

 10   the decree was entered. Further, in accordance with petitioner's employment agreement
 11
      with IEC, based upon earning goals he is entitled to a bonus of 100% of his base salary.
 12
                    In addition to his employment income, petitioner owns and operates a
 13
      consulting business.    According to his 2017 federal income tax return, he earned
 14
      $40,000.00 from this business and presumably earned a similar amount in 2018.
 15

 16                 Finally, in December 2017, petitioner sold capital stock in his name in Elite

 17   Sales & Marketing Group, Inc. for $653,165.35 which is payable with interest at the rate

 18   of 4% per annum in semi-monthly payments of $6,01 0.00.              Based upon current
 19
      disclosures, petitioner received $62,500.00 during 2018 on this note from Elite Sales &
 20
      Marketing Group, Inc., which averages $5,682.00 a month through November, 2018.
 21
                    Contrary to his allegations in his pending petition, petitioner's inc9me and
 22
      earning capacity is the same, if not higher, than at the time the decree was entered
 23

 24   terminating the parties' marriage.

 25

 26

                                                  3


Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33               Desc
                     Amended Pretrial Statement Page 8 of 13
   1                In contrast to petitioner, respondent was employed part-time as an

   2   Aesthetician with an average monthly income of $940.00 by Arrowhead Dermatology when
   3
       the decree was entered. The business entity changed its name to Epiphany Dermatology
   4
       and her employment was terminated effective November 23, 2018 for a "reduction in
   5
       force". In addition, respondent had limited net income from a business operated by her
   6
       known as Love Your Skin. Contrary to petitioner's allegation, respondent's income has
   7

   8   decreased, not increased, since the entry of the decree. Further, respondent is not

   9   receiving any payment towards her living expenses from a third party.

  10                Even assuming there had been some increase in respondent's income since
  11
       the decree was entered, an increase in her employment income or income from her
  12
       business would have been reasonably anticipated when the decree was entered and
  13
       during the 2-1/2 year of the spousal maintenance award.       This increase would not
 14
       constitute a substantial and continuing change of financial circumstances.   Linton v.
  15

  16   Linton, 17 Az.App 560 at 563, 499 P.2d 174 (1972).

  17                In Linton, the parties agreed upon the amount and duration of spousal
  18
       maintenance in a settlement agreement which the former husband sought to modify
  19
       less than a year after the decree was entered based upon his retirement. The
 20

 21    Appellate Court reversed the trial court's order finding that there had been a

 22    substantial and continuing change in circumstances to support the modification of
 23
       the spousal maintenance award since the parties had been aware of the former
 24
       husband's contemplated retirement. In support of its holding, the Court stated:
 25

 26

                                                  4



Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33            Desc
                     Amended Pretrial Statement Page 9 of 13
  1          In our opinion no substantially changed circumstances can be made out
             of the appellee's decrease in income because all of these facts were
  2          available to the parties at the time that they executed the property
  3          settlement agreement. The fact of retirement with its resultant
             decrease in income was certainly known to the parties at that time and, ·
  4          as the trial court correctly found, was known to them since 1996. (17
             Ariz. App. 563 ~7.)
  5

  6                 In discussing the import of Linton, the Court in Chaneyv. Chaney,145 Ariz.

  7   23, 26, 699 P.2d 398, 401 (App. 1985), stated:
  8          Linton is essentially based upon the principle that the court will look with
             disfavor upon a party who attempts to evade contractually agreed upon
  9
             spousal maintenance responsibilities by asserting a change of circumstances
 10          when the parties originally made their agreement with such changes in mind.
                    As in Chaney petitioner is attempting to evade the Court ordered child
 11
      support and spousal maintenance nine months after the entry of the support orders without
 12

 13   factual support. In the absence of changed circumstances to justify the termination of

 14   spousal maintenance or modification of child support, petitioner's pending petition should

 15   be dismissed. In reMarriage of Rowe, 117 Ariz. 474, 487        ~~5,   6, 573 P.2d 874 (1978)
 16
      (Due to the trial court's finding of no change of circumstances, the court was not authorized
 17
      to modify appellant's spousal maintenance award.)
 18
      2. Petitioner is in arrears in the Court ordered spousal maintenance and in contempt
 19

 20    of the Court's support order.

 21                 With the filing of his pending petition in August, 2018, petitioner stopped the

 22    monthly payment of spousal maintenance. Respondent also failed to pay the monl:hly child
 23
       support in September, 2018. He has had the financial ability to continue these payments
 24
       and his failure to timely pay the Court ordered spousal maintenance and child support is
 25
      willful and contemptuous.
 26

                                                   5



Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33                 Desc
                     Amended Pretrial Statement Page 10 of 13
   1                   Effective August 1, 2018, the following payments have been made by

   2   petitioner towards his child support and spousal maintenance obligations:
   3         08/22/18- $800.00; 10/01/18- $800.00; 11/02/18- $1,565.00; 11/16/18-.
   4
             $1,565.00 and 12/03/18-$1,565.00.
   5
       During this 5 month period, petitioner owed respondent child support and spousal
   6
       maintenance of $12,500.00 and paid $6.295.00. Based upon these payments, petitioner
   7

   8   is in arrears in the spousal maintenance and child support payments to respondent in the

   9   principal amount of $6,205.00 plus interest at 10% per month on each delinquent monthly

  10   payment until paid.
  11
                       In accordance with Rule 92 E, F and G of the Rules of Family Law
  12
       Procedure, respondent requests that the Court find petitioner in contempt for non-payment
  13
       of spousal maintenance and child support, enter judgment against him for the support
  14
       arrears with interest, and order that in the event the arrearages are not paid that he be
  15

  16   incarcerated until the arrearages are paid in full. Petitioner further requests that as a

  17   sanction judgment be entered against petitioner for her attorney's fees and costs with
  18   respect to these issues.
  19
       3. Respondent is entitled to an award of sanctions, attorneys fees and costs in
  20
       connection with these proceedings.
  21
                       In accordance with Arizona Revised Statutes §25-324(A), the trjal Court
  22

  23   may award reasonable attorney's fees "after considering the financial resources of both

  24   parties and the reasonableness of the position each party has taken throughout the

  25   proceedings".
  26
                                                   6


Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33              Desc
                     Amended Pretrial Statement Page 11 of 13
   1                 As reflected in their Affidavits of Financial Information, there is substantial

   2   disparity in the earnings and earning capacity of petitioner and respondent. Respondent
   3   is clearly the "poorer' of the two parties within the purview of the cases addressing an
   4
       award of attorney's fees based upon the parties' financial resources. Rinegar v. Rinegar,
   5
       231 Ariz. 85, 290 P.3d 1208 (App. 2012); Merrill v. Merrill, 230 Ariz. 369, 284 P.3d 880
   6
       (App. 2012); In re Marriage of Gibbs, 227 Ariz. 403, 258 P.3d 221 (App. 2011).              In
   7

   8   addition, viewed from an objective standard, petitioner's request to terminate spousal

   9   maintenance or modify child support is unreasonable. In reMarriage of Williams, 219

  10   Ariz. 546, 548-5491J10, 200 P.3d 1043, 1045-1046 (App. 2008.) Neither party's financial
  11
       circumstances has changed since the entry of the decree and respondent remains entitled
  12
       to the award of spousal maintenance pursuant to Arizona Revised Statutes §25-319 A.
  13
       1 and 2.
  14

  15                 It is also reasonable to conclude that petitioner's attempt to terminate spousal

  16   maintenance and modify child support is in retaliation for respondent's pending Motion For

  17   Relief From Judgment with respect to petitioner's failure to disclose to respondent the
  18
       prospective sale and sale of his capital stock in Elite Sales & Marketing Group, Inc. for
  19
       $653,165.53 which was finalized immediately following the entry of the decree. As setforth
  20
       above, petitioner's pending petition is not grounded in fact or based in law and/or was filed
  21
       for an im proper purpose justifying a mandatory award of attorney's fees and costs
  22

  23   pursuant to Arizona Revised Statutes §25-3248.

  24

  25

  26
                                                     7


Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33                  Desc
                     Amended Pretrial Statement Page 12 of 13
   1                Respondent is also entitled to an award of attorney's fees pursuant to Rule

   2   92 E.2 in connection with her pending post-decree petition to enforce the spousal
   3
       maintenance award through judgment and contempt.
   4
                    Respectfully submitted this 3rd day of January, 2019.
   5

   6

   7

   8                                                  1\ orney for Responde .
                                                      464 7 N. 32nd Street # 0
   9                                                  Phoenix, Arizona 85018

  10   The foregoing e-filed
       3rd day of January, 2019.
  11

  12   Copy of the foregoing served by e-mail
       this 3rd day of January, 2019, to:
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22
  23

  24

  25

  26

                                                  8


Case 2:18-bk-15100-MCW Doc 27-2 Filed 01/04/19 Entered 01/04/19 22:01:33            Desc
                     Amended Pretrial Statement Page 13 of 13
